Order entered March 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00195-CV

               AEG POWER SOLUTIONS GMBH, Appellant/Cross-Appellee

                                                V.

          CREATION TECHNOLOGIES TEXAS LLC, Appellee/Cross-Appellant

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-15065

                                            ORDER
        This appeal and cross-appeal stem from separate trial court orders in the same underlying

suit. The underlying suit was filed by Creation Technologies Texas LLC against AEG Power

Solutions GMBH (“AEG Germany”), AEG Power Solutions B.V. (“AEG”), and others. The

appeal challenges the denial of AEG Germany’s special appearance; the cross-appeal challenges

the granting of AEG’s special appearance. AEG Germany did not request the reporter’s record,

and its brief on the merits was timely filed within twenty days of the filing of the clerk’s record.

Creation Technologies’ combined appellee’s and cross-appellant’s brief is currently due April 2,

2019.
           Because different orders and different parties are at issue in the appeal and cross-appeal,

Creation Technologies has moved to separate the appeals. AEG Germany and AEG oppose the

motion.

           We GRANT the motion and DIRECT the Clerk of the Court to assign a new appellate

cause number to Creation Technologies’ appeal. The new appeal shall be styled “Creation

Technologies Texas LLC v. AEG Power Solutions B.V.” As the clerk’s record filed in this

appeal contains a copy of the order granting AEG’s special appearance, we further DIRECT the

Clerk of the Court to include in the new appeal a copy of the clerk’s record.

           We note the docketing statement filed by Creation Technologies reflects it requested the

reporter’s record February 14, 2019. As of this date, however, the record has not been filed.

Accordingly, we ORDER Diane L. Robert, Official Court Reporter of the 14th Judicial District

Court, to file the record no later than April 1, 2019. The record shall be filed in the new appeal.

           Creation Technologies’ brief in the new appeal shall be filed within twenty days of the

filing of the reporter’s record. Its brief in this appeal remains due April 2nd.

           We DIRECT the clerk of the Court to send a copy of this order to Ms. Robert and the

parties.

                                                        /s/     KEN MOLBERG
                                                                JUSTICE